DETAILED ACTION
This Office action is in response to the amendment filed 22 January 2021. Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the independent claims, it is not clear what is meant by “for CRC scrambling DL control information”. This should probably be amended to “for CRC scrambling of DL control information” or “for CRC scrambling for DL control information” as in paragraph 109 of the pre-grant publication of this application.
For Claims 2, 7, and 12, “another UE” appears to have antecedent basis in the claim and should probably be amended to ---the another UE---.

For Claim 6, the claim recites that it is directed to “A method of configuring a base station for transmitting a downlink (DL) signal”. However, the recited method steps are executed by a base station for the purpose of configuring a UE. The claim does not appear to be a method for configuring a base station.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 8, 9, 11, 13, and 14, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 2019/0200235) in view of Nam et al. (US 2010/0323709).
For Claims 1 and 11, Lyu teaches a method of configuring a first user equipment (UE) for receiving a downlink (DL) signal, and a user equipment (UE), comprising a receiver and a controller (see Figure 5 and paragraphs 121-123: receiver, processor, controller), for receiving a downlink (DL) signal, the method comprising: 
receiving configuration information for receiving DL preemption indication information from a base station (see abstract, paragraph 55, Figure 2 step S101 and paragraph 61: terminal receives indication information indicating need to receive pre-emption information); 

receiving the DL preemption indication information through a multicast signal (see paragraphs 21, 22: in common search space; paragraph 24: sent to all terminals), 
wherein the DL preemption indication information includes information for indicating radio resources allocated to another UE and not used for the first UE among radio resources allocated to the first UE (see paragraphs 55, 56: resource puncturing for non-URLLC vs. URLLC services),
wherein the configuration information includes radio network temporary identifier (RNTI) configuration information for DL control information including the DL preemption indication information (see paragraphs 93-95).  
Lyu as applied above is not explicit as to, but Nam teaches that it is known to provide the configuration information including radio network temporary identifier (RNTI) configuration information for CRC scrambling DL control information (see abstract, paragraphs 6, 7, and 9: RNT for CRC scrambling a DCI conveys information about the grant of resources).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey the DL preemption indication information of Lyu by using the RNTI for CRC scrambling the DCI as in Nam. One of ordinary skill would have been able to convey known information in a known manner within the routine skill in the art.
For Claim 6, Lyu teaches a method of configuring a base station for transmitting a downlink (DL) signal, the method comprising: 
generating configuration information for monitoring DL preemption indication information (see paragraphs 9, 14: base station (network device) has indication information to provide); 

transmitting the DL preemption indication information based on the configuration information through a multicast signal (see paragraphs 21, 22: in common search space; paragraph 24: sent to all terminals), 
wherein the DL preemption indication information includes information for indicating radio resources allocated to another UE and not used for the first UE among radio resources allocated to the first UE,
wherein the configuration information includes radio network temporary identifier (RNTI) configuration information for DL control information including the DL preemption indication information (see paragraphs 93-95).  
Lyu as applied above is not explicit as to, but Nam teaches that it is known to provide the configuration information including radio network temporary identifier (RNTI) configuration information for CRC scrambling DL control information (see abstract, paragraphs 6, 7, and 9: RNT for CRC scrambling a DCI conveys information about the grant of resources).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey the DL preemption indication information of Lyu by using the RNTI for CRC scrambling the DCI as in Nam. One of ordinary skill would have been able to convey known information in a known manner within the routine skill in the art.
For Claims 3, 8, and 13, Lyu teaches the method, wherein the configuration information is received through UE-specific radio resource control (RRC) signaling (see paragraphs 12, 77, 78: provided through RRC signaling; Figure 2: signaling to a specific UE). 
For Claims 4, 9, and 14, Lyu teaches the method, wherein the DL preemption indication information is received through a common search space or a group common search space of a DL control channel (see paragraphs 21, 22: common search space). 

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 2019/0200235) and Nam et al. (US 2010/0323709)as applied to claims 1, 6, and 11 above, and further in view of Yi et al. (US 2019/0116007).
For Claims 2, 7, and 12, while Lyu does suggest flexible subcarrier spacing and TTIs (see paragraph 4), and the use of URLLC and eMBB services (see paragraph 56), the references as applied above are not explicit as to, but Yi teaches that it is known for URLLC and eMBB services of respectively different UEs to use respectively different subcarrier spacing (see Figure 16, paragraph 157).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the resources provided in Lyu are those wherein at least one of a subcarrier spacing and a time-domain scheduling unit of the radio resource allocated for the first UE are different from that of the radio resources allocated for another UE. One of ordinary skill would have been able to use such configurations with the reasonably predictable result of providing known services in a known manner. 

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 2019/0200235) and Nam et al. (US 2010/0323709)as applied to claims 1, 6, and 11 above, and further in view of Marinier et al. (US 2015/0358111).
For Claims 5, 10, and 15, while Lyu does teach that the second DCI is provided in a CSS and that the DCI is associated with the MCS (see paragraphs 94, 76) and Nam teaches using a UESS which is well known to be provided in a PDCCH (see paragraphs 7, 9), the references as applied above are not explicit 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the DCI of Lyu as shown in Marinier. One of ordinary skill would have been able to do so with the reasonably predictable result of conveying known control information in a known manner.

Response to Arguments
The amendment filed 22 January 2021 has been entered.
Previous objections and rejections under 35 USC 112 are withdrawn in light of the amendments to the claims. However, the amendments have resulted in new rejections under 35 USC 112(b).
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2017/0367070) teaches indicating information about downlink communications by using a certain RNTI for CRC scrambling of DCI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/10/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466